Exhibit 10.14
EMMIS COMMUNICATIONS CORPORATION
2004 EQUITY COMPENSATION PLAN AS AMENDED AND RESTATED IN 2008
     1. Purpose. The primary purposes of the Plan are to provide equity
compensation in lieu of cash compensation for employees, officers, directors and
independent contractors of the Company and its subsidiaries, to increase
employee, officer, director and independent contractor stock ownership
opportunities and to improve the Company’s ability to attract and retain a team
of outstanding employees, officers, directors and independent contractors.
     2. Definitions. As used in the Plan, terms defined parenthetically
immediately after their use have the respective meanings provided by such
definitions and the terms set forth below have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
          “Affiliate” means, with respect to a specified person, a person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the person specified.
          “Award” means Options, shares of Restricted Stock, Stock Appreciation
Rights or Performance Units granted under the Plan.
          “Award Agreement” has the meaning specified in Section 4(b)(vi).
          “Board” means the Board of Directors of the Company.
          “Cause” means, unless otherwise determined by the Committee,
conviction of the Grantee of any felony or other crime involving dishonesty,
fraud or moral turpitude, or the Grantee’s habitual neglect of his duties;
provided, however, that if a Grantee is subject to an employment agreement with
the Company or a Subsidiary, or has a Personal Services Contract , “cause” shall
mean any breach of such agreement or contract by the Grantee giving the Company
or a Subsidiary the right to terminate the agreement or contract.
          “Change in Control” means any of the following: (i) any person or
group (other than a Subsidiary or any employee benefit plan (or any related
trust) of the Company or a Subsidiary, and other than Jeffrey H. Smulyan or an
Affiliate of Mr. Smulyan) becomes after the Effective Date the beneficial owner
of 25% or more of either the then outstanding Stock or the combined voting power
of the then outstanding voting securities of the Company entitled to vote in the
election of directors, except that (A) no such person or group shall be deemed
to own beneficially any securities acquired directly from the Company pursuant
to a written agreement with the Company unless such person or group subsequently
becomes the beneficial owner of additional Stock or voting securities of the
Company other than pursuant to a written agreement with the Company, and (B) no
Change in Control shall be deemed to have occurred solely by reason of any such
acquisition by a corporation with respect to which, after such acquisition, more
than 60% of both the then outstanding common shares of such corporation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote in the election of directors are then beneficially
owned, directly or indirectly, by the persons who were the beneficial owners of
the Stock and voting securities of the Company immediately before such
acquisition in substantially the same proportion as their ownership, immediately
before such acquisition, of the outstanding Stock and the combined voting power
of the then outstanding voting securities of the Company entitled to vote in the
election of directors; (ii) individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided that any individual who
becomes a director after the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote or written
consent of at least two-thirds of the directors then comprising the Incumbent
Directors shall be considered as though such individual were an Incumbent
Director, but excluding, for this purpose, any such individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company (as such terms
are used in Rule 14a-11 under the Exchange Act); (iii) approval by the
shareholders of the Company of (A) a merger, reorganization or consolidation
with respect to which the individuals and entities who were the respective
beneficial owners of the Stock and voting securities of the Company immediately
before such merger, reorganization or consolidation do not, after such merger,
reorganization or consolidation, beneficially own, directly or indirectly, more
than 60% of, respectively, the then outstanding common

 



--------------------------------------------------------------------------------



 



shares and the combined voting power of the then outstanding voting securities
entitled to vote in the election of directors of the corporation resulting from
such merger, reorganization or consolidation, (B) a liquidation or dissolution
of the Company or (C) the sale or other disposition of all or substantially all
of the assets of the Company; or (iv) such other event(s) or circumstance(s) as
are determined by the Committee to constitute a Change in Control.
Notwithstanding the foregoing provisions of this definition, a Change in Control
of the Company shall be deemed not to have occurred with respect to any Grantee,
if such Grantee is, by written agreement executed prior to such Change in
Control, a participant on such Grantee’s own behalf in a transaction in which
the persons (or their Affiliates) with whom such Grantee has the written
agreement Acquire the Company (as defined below) and, pursuant to the written
agreement, the Grantee has an equity interest in the resulting entity or a right
to acquire such an equity interest.
          For the purposes of this definition, “Acquire the Company” means the
acquisition of beneficial ownership by purchase, merger, or otherwise, of either
more than 50% of the Stock (such percentage to be computed in accordance with
Rule 13d-3(d)(1)(i) of the SEC under the Exchange Act) or substantially all of
the assets of the Company or its successors; “person” means such term as used in
Rule 13d-5 of the SEC under the Exchange Act; “beneficial owner” means such term
as defined in Rule 13d-3 of the SEC under the Exchange Act; and “group” means
such term as defined in Section 13(d) of the Exchange Act.
          “Class A Common Stock” means the Class A Common Stock of the Company,
par value $.01 per share.
          “Class B Common Stock” means the Class B Common Stock of the Company,
par value $.01 per share.
          “Code” means the Internal Revenue Code of 1986, as amended, and
regulations and rulings thereunder. References to a particular section of the
Code shall include references to successor provisions.
          “Committee” means the Compensation Committee of the Board or such
other committee or subcommittee appointed by the Board or the Compensation
Committee.
          “Company” means Emmis Communications Corporation, an Indiana
corporation.
          “Disability” means, with respect to the exercise of an incentive stock
option after Termination of Employment, a disability within the meaning of
Section 22(e)(3) of the Code, and for all other purposes, a mental or physical
condition which, in the opinion of the Committee, renders a Grantee unable or
incompetent to carry out the job responsibilities which such Grantee held or the
tasks to which such Grantee was assigned at the time disability was incurred,
and which is expected to be permanent or for an indefinite duration.
          “Effective Date” means June 30, 2004.
          “Eligible Transferee” has the meaning specified in Section 12(b).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to a particular section of, or rule under, the Exchange Act shall
include references to successor provisions.
          “Fair Market Value” of any security of the Company means, as of any
applicable date: (i) if the security is listed for trading on a national
securities exchange or on the NASDAQ Stock Market, the average of the highest
and lowest trading prices of the security as reported by such exchange or market
on such date, or if no reported sales occurred on such date, on the first
preceding date on which a reported sale of the security shall have occurred, or
(ii) if the security is not listed for trading on a national securities exchange
or on the NASDAQ Stock Market, the fair market value of the security as
determined by the Committee using the reasonable application of a reasonable
valuation method.
          “Family Member” of a Grantee means any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law of the Grantee, including adoptive relationships, any person
sharing the Grantee’s household (other than a tenant or employee), a trust in
which these persons have more than fifty percent (50%) of the beneficial

2



--------------------------------------------------------------------------------



 



interest, a foundation in which these persons (or the Grantee) control the
management of assets, and any other entity in which these persons (or the
Grantee) own more than fifty percent (50%) of the voting interests.
          “Grant Date” means the date of grant of an Award determined in
accordance with Section 6.
          “Grantee” means an individual or Personal Service Corporation that has
been granted an Award.
          “Incentive Stock Option” means an Award under Section 7(b).
          “including” means “including, without limitation.”
          “Measuring Period” has the meaning specified in Section 10(a)(i)(B).
          “Option” means an Award under Section 7.
          “Option Price” means the per share purchase price of (i) Stock subject
to an Option or (ii) Restricted Stock subject to an Option.
          “Parent” means any corporation, partnership or limited liability
company (other than the Company) in an unbroken chain of corporations,
partnerships or limited liability companies ending with the Company, if at the
time of the granting of an Award under the Plan, each of such corporations,
partnerships or limited liability companies other than the Company owns stock,
general partnership interests or membership interests, as the case may be,
possessing a majority of the total combined voting power of all classes of
stock, general partnership interests or membership interests, as the case may be
(whether at all times or only so long as no senior class of securities has such
voting power by reason of any contingency), in one of the other corporations,
partnerships or limited liability companies in such chain.
          “Performance Goals” has the meaning specified in Section 10(a)(i).
          “Performance Percentage” has the meaning specified in
Section 10(a)(i)(C).
          “Performance Units” means units established by the Committee for
purposes of granting an Award under Section 10.
          “Personal Services Contract” means any written contract or agreement
pursuant to which a corporation, partnership, limited liability company or other
entity is to provide to the Company or a Subsidiary the services of one or more
individuals.
          “Personal Service Corporation” means a corporation, partnership,
limited liability company or other entity that has a Personal Services Contract
in effect.
          “Plan” means the Emmis Communications Corporation 2004 Equity
Compensation Plan.
          “Prior Plans” means the Emmis Communications Corporation 1999 Equity
Incentive Plan, the Emmis Communications Corporation 2001 Equity Incentive Plan
and the Emmis Communications Corporation 2002 Equity Compensation Plan.
          “Restricted Stock” means Stock awarded pursuant to Section 8.
          “SEC” means the Securities and Exchange Commission.
          “Stock” means the Class A Common Stock and the Class B Common Stock.
          “Stock Appreciation Rights” means Awards under Section 9.

3



--------------------------------------------------------------------------------



 



          “Subsidiary” means any corporation, partnership or limited liability
company (other than the Company) in an unbroken chain of corporations beginning
with the Company if, at the time of the granting of an Award under the Plan,
each of the corporations, partnerships or limited liability companies other than
the last corporation, partnership or limited liability company in the unbroken
chain owns stock, general partnership interests or membership interests, as the
case may be, possessing a majority of the total combined voting power of all
classes of stock, general partnership interests or membership interests, as the
case may be (whether at all times or only so long as no senior class of
securities has such voting power by reason of any contingency), in one of the
other corporations, partnerships or limited liability companies in such chain.
          “Termination of Employment” means a cessation of a business
relationship with the Company or its Subsidiaries which occurs (a) with respect
to an employee of the Company or a Subsidiary, the first day an individual is
for any reason entitled to severance payments under the Company’s or any
Subsidiary’s personnel policies or is no longer employed by the Company or any
of its Subsidiaries, or, with respect to an individual who is an employee of a
corporation constituting a Subsidiary, the first day such corporation is no
longer a Subsidiary, (b) with respect to a director of the Company, the first
day he or she ceases to be a director of the Company, (c) with respect to an
independent contractor of the Company or a Subsidiary, the first day the
independent contractor is no longer providing, and is not expected by the
Company to provide, services to the Company or a subsidiary, or, (d) with
respect to a Personal Service Corporation, the first day after the Personal
Service Contract has expired or terminated and is not expected by the Company to
be extended or renewed. Notwithstanding the foregoing, a Termination of
Employment pursuant to any of clauses (a) through (d) shall not be deemed to
occur with respect to any Options that are vested on the date on which a
Termination of Employment would otherwise be deemed to have occurred so long as
a Grantee continues to provide services to the Company or a Subsidiary in one or
more of the capacities specified in clauses (a) through (d) above.
     3. Scope of the Plan.
     (a) Number of Shares. Subject to Section 3(c), an aggregate of four million
(4,000,000) shares of Stock plus the number of shares of Stock described in
Section 3(d) is hereby made available and is reserved for delivery, of which not
more than one half of such shares of Stock may be delivered on account of the
grant of Restricted Stock or the Award of Performance Units that are paid in
shares of Stock (not including for this limitation shares of Restricted Stock
issued in lieu of cash compensation under a stock compensation-type program).
Subject to the foregoing limit, shares of Stock held as treasury shares may also
be used for or in connection with Awards. No more than one million (1,000,000)
shares of Class B common stock shall be available for grant and issuance under
the Plan from the four million (4,000,000) additional shares of stock authorized
for delivery under the Plan. Awards of or pertaining to shares of Class B Common
Stock may be granted only to Jeffrey H. Smulyan or an Affiliate of Smulyan (as
defined in the Company’s Second Amended and Restated Articles of Incorporation,
as amended from time to time). Issuance of either Class A Common Stock or
Class B Common Stock as or pursuant to an Award shall reduce the shares
available for grant and issuance under the Plan.
     (b) Limit on Awards. Subject to Section 3(a) as to the maximum number of
shares of Stock available for delivery in connection with Awards and Sections
3(c) and 26, the maximum number of Awards that may be granted to each Grantee in
each calendar year during any part of which the Plan is in effect shall be as
follows:

  (i)   With respect to Stock subject to Options, 300,000 shares;     (ii)  
With respect to Stock subject to Stock Appreciation Rights, 300,000 shares;    
(iii)   With respect to Restricted Stock (other than Restricted Stock issued in
payment of an Award of Performance Units or issued in lieu of cash compensation
under a stock compensation-type program), that number of shares of Stock whose
value equals the lesser of (A) 500% of such Grantee’s base salary and bonus for
such year or (B) $5,000,000 (based on the Fair Market Value of Stock on the date
the award is granted, not the date the Award vests or is paid);     (iv)   With
respect to Awards of Performance Units, that number of shares of Stock whose
value equals the lesser of (A) 500% of such Grantee’s base salary and bonus for
such year or (B) $5,000,000 (based on

4



--------------------------------------------------------------------------------



 



      the Fair Market Value of Stock on the date the Award is granted, not the
date the Award is earned or paid).

     (c) Re-Use of Shares. If and to the extent an Award or any portion thereof
shall expire or terminate for any reason without having been exercised in full
or shall be forfeited, or if shares are used as Performance Units but paid in
cash, shares of Stock available for such Award or any portion thereof (including
restricted stock) and stock appreciation rights associated with such Award shall
become available for other Awards. If a Grantee pays all or part of the exercise
price or tax withholding, if any, associated with an Award by the transfer of
Stock or the withholding or surrender (including by attestation) of all or part
of an Award (including the Award being exercised), such Stock will also be
available for grant under this Plan, without reducing the number of shares of
Stock available in any calendar year for grant of Awards.
     (d) Addition of Stock from Prior Plans. In addition to the shares of Stock
reserved for issuance under Section 3(a), the number of shares of Stock which
were reserved for issuance under any of the Prior Plans but which are not
subject to any outstanding awards under such plan as of the Effective Date shall
be available for issuance under Awards granted under this Plan. Further, after
the Effective Date, if any shares of Stock subject to awards granted under any
Prior Plan would again become available for new grants under the terms of such
plan if such plan were still in effect, then those shares of Stock will be
available for the purpose of granting Awards under this Plan, thereby increasing
the number of shares of Stock available for issuance under this Plan as
determined under the first sentence of Section 3(a). Any such shares of Stock
will not be available for future awards under the terms of the Prior Plans. If
this Plan is approved or ratified by the shareholders of the Company in
accordance with Section 26, the Prior Plans are terminated as of the Effective
Date for purposes of granting additional awards, although awards outstanding
under such Prior Plans remain in effect in accordance with such Prior Plans and
any applicable award agreements.
     4. Administration.
     (a) General. The Plan shall be administered by the Committee, which shall
consist of persons who are appointed by the Board. Notwithstanding the
requirements contained in the immediately preceding sentence, the Board or the
Committee may, in its discretion, delegate to a committee or subcommittee of the
Board or the Committee any or all of the authority and responsibility of the
Committee. Such other committee or subcommittee may consist of two or more
directors who may, but need not, be officers or employees of the Company or of
any of its Subsidiaries. To the extent that the Board or the Committee has
delegated to such other committee or subcommittee the authority and
responsibility of the Committee pursuant to the foregoing, all references to the
Committee in the Plan shall be to such other committee or subcommittee.
Notwithstanding the foregoing, the Board shall at all times have the right to
make Awards, administer the Plan, and otherwise exercise the authority of the
Committee under the Plan, and to the extent the Board does so, references to the
Committee in the Plan shall be to the Board.
     (b) Authority of the Committee. The Committee shall have full power and
final authority, in its discretion, but subject to the express provisions of the
Plan, as follows: (i) to select Grantees, (ii) to grant Awards, (iii) to
determine (A) when Awards may be granted, (B) whether or not specific Stock
Appreciation Rights shall be identified with a specific Option, specific shares
of Restricted Stock, or specific Performance Units and, if so, whether they
shall be exercisable cumulatively with, or alternatively to, such Option, shares
of Restricted Stock, or Performance Units, and (C) whether or not specific
Performance Units shall be identified with a specific Option, specific shares of
Restricted Stock, or specific Stock Appreciation Rights under the Plan or any
Prior Plan and, if so, whether they shall be exercisable cumulatively with, or
alternatively to, such Option, shares of Restricted Stock, or Stock Appreciation
Rights, (iv) to interpret the Plan and to make all determinations necessary or
advisable for the administration of the Plan, (v) to prescribe, amend, and
rescind rules relating to the Plan, including rules with respect to the
exercisability and nonforfeitability of Awards upon the Termination of
Employment of a Grantee, (vi) to determine the terms and provisions of any
written agreement by which an Award may be granted (“Award Agreements”) and, to
modify any such Award Agreement at any time, with the consent of the Grantee
when required, (vii) to accelerate the exercisability of, and to accelerate or
waive any or all of the restrictions and conditions applicable to, any Award,
(viii) to make such adjustments or modifications to Awards to Grantees working
outside the United States as are necessary and advisable to fulfill the purposes
of the Plan, (ix) to impose such additional conditions, restrictions, and
limitations upon the grant, exercise or retention of Awards as the

5



--------------------------------------------------------------------------------



 



Committee may, before or concurrently with the grant thereof, deem appropriate,
including requiring simultaneous exercise of related identified Options, Stock
Appreciation Rights, and Performance Units and limiting the percentage of
Options, Stock Appreciation Rights, and Performance Units which may from time to
time be exercised by a Grantee, and (x) to require Awards to be transferred to a
non-grantor trust for the benefit of the Grantee.
     (c) Determinations of the Committee; No Liability. The determination of the
Committee on all matters relating to the Plan or any Award Agreement shall be
conclusive and final. No member of the Committee shall be liable for any action
or determination made in good faith with respect to the Plan or any Award.
     5. Eligibility. Awards may be granted to or for the benefit of any current
or former employee, officer, director, Personal Service Corporation, or
independent contractor of the Company or its Subsidiaries; provided, however,
that Awards of Options, Restricted Stock, or Stock Appreciation Rights may only
be granted to persons with respect to whom the Company is an “eligible issuer”
as defined in Treas. Reg. §1.409A-1(b)(5)(iii)(E). In selecting the Grantees to
whom Awards may be granted, as well as in determining the number of shares of
Stock subject to and the other terms and conditions applicable to each Award,
the Committee shall take into consideration such factors as it deems relevant in
promoting the purposes of the Plan.
     6. General Terms and Conditions of Grants.
     (a) Grant Date. The Grant Date of an Award shall be the date on which the
Committee grants the Award.
     (b) Maximum Term. The term of each Award (subject to Section 7(b) with
respect to Incentive Stock Options) shall be a period of not more than ten
(10) years from the Grant Date, and shall be subject to earlier termination as
herein provided.
     (c) Tandem Awards. A Grantee may, if otherwise eligible, be granted
additional Awards in any combination.
     7. Options.
     (a) Grant of Options and Option Price. The Committee may grant an Option
containing such terms, conditions and restrictions as the Committee deems
appropriate; provided, however, that the Option Price of any Option shall not be
less than the Fair Market Value of the Stock on the Grant Date.
     (b) Grant of Incentive Stock Options. Without limiting the generality of
the foregoing, the Committee may designate that an Option shall be made subject
to restrictions that permit it to qualify as an “incentive stock option” under
the requirements of Section 422 of the Code. Notwithstanding the foregoing and
Section 4(b)(vi), the Committee may, without the consent of the Grantee, at any
time before the exercise of an Option (whether or not an Incentive Stock
Option), take any action necessary to prevent such option from being treated as
an Incentive Stock Option.
     (c) Exercise of Options. Each Option shall be exercised, in whole or in
part, by delivery to the Company of written notice of intent to purchase a
specific number of shares of Stock subject to the Option. The Option Price of
any shares of Stock or shares of restricted stock as to which an Option shall be
exercised shall be paid in full at the time of the exercise. Payment may, at the
election of the Grantee, be made in any one or any combination of the following:
(i) cash; (ii) shares of Stock that have been held by the Grantee for at least
six months, each valued at the Fair Market Value on the date of exercise
(including through an attestation procedure); (iii) with the approval of the
Committee, shares of restricted stock that have been held by the Grantee for at
least six months, each valued at the Fair Market Value of a share of Stock on
the date of exercise; (iv) by waiver of compensation due or accrued to the
Grantee for services rendered; (v) with the consent of the Committee, by tender
of property; (vi) provided that a public market for the Stock exists:
(A) through a “same day sale” commitment from the Grantee and a broker-dealer
that is a member of the National Association of Securities Dealers (an “NASD
Dealer”) whereby the Grantee irrevocably elects to exercise the Option and to
sell a portion of the Stock so purchased in order to pay for the Option, and
whereby the NASD Dealer irrevocably commits upon receipt of such Stock to
forward the Option Price directly to the Company; or (B) through a “margin”
commitment from the Grantee and an NASD Dealer whereby the Grantee irrevocably
elects to exercise the Option and to pledge the Stock so purchased to the NASD
Dealer in a

6



--------------------------------------------------------------------------------



 



margin account as security for a loan from the NASD Dealer in the amount of the
Option Price, and whereby the NASD Dealer irrevocably commits upon receipt of
such Stock to forward the Option Price directly to the Company; or (C) through
any other procedure pursuant to which the Grantee delivers to the Company a
properly executed exercise notice and instructions to deliver the resulting
Stock to a stock broker that are intended to satisfy the provisions of
Section 220.3(e)(4) of Regulation T issued by the Board of Governors of the
Federal Reserve System as in effect from time to time; (vii) by the surrender of
all or part of the Option being exercised, or (viii) such other payment method
or procedure as the Committee may approve.
     (f) Use of Restricted Stock to Pay Option Price. If restricted stock
(“Tendered Restricted Stock”) is used to pay the Option Price for Stock subject
to an Option, then a number of shares of Stock acquired on exercise of the
Option equal to the number of shares of Tendered Restricted Stock shall, unless
the Committee provides otherwise, be subject to the same restrictions as the
Tendered Restricted Stock, determined as of the date of exercise of the Option.
If the Option Price for restricted stock subject to an Option is paid with
Tendered Restricted Stock, and if the Committee determines that the restricted
stock acquired on exercise of the Option is subject to restrictions that cause
it to have a greater risk of forfeiture than the Tendered Restricted Stock, then
notwithstanding the preceding sentence, all the restricted stock acquired on
exercise of the Option shall, unless the Committee provides otherwise, be
subject to such restrictions.
     8. Restricted Stock.
     (a) Grant of Shares of Restricted Stock. Before the grant of any shares of
Restricted Stock, the Committee shall determine, in its discretion: (i) the per
share purchase price of such shares (which may be zero), and (ii) the
restrictions, if any, applicable to such grant; provided, however, that if the
per share purchase price is zero, the consideration for the shares shall be
deemed to be prior service to the Company or its Subsidiaries unless the
Committee specifies other consideration.
     (b) Exercise. Payment of the purchase price (if greater than zero) for
shares of Restricted Stock shall be made in full by the Grantee before the
delivery of such shares. Such payment may, at the election of the Grantee and
unless the Committee otherwise provides in the Award Agreement, be made in any
one or any combination of the following: (i) cash, (ii) Stock valued at its Fair
Market Value on the date of payment, or (iii) shares of Restricted Stock, each
valued at the Fair Market Value of a share of Stock on the date of payment;
provided that, if the purchase price for Restricted Stock (“New Restricted
Stock”) is paid with shares of restricted stock (“Old Restricted Stock”), the
restrictions applicable to the New Restricted Stock shall be the same as if the
Grantee had paid for the New Restricted Stock in cash unless, in the judgment of
the Committee, the Old Restricted Stock was subject to a greater risk of
forfeiture, in which case a number of shares of New Restricted Stock equal to
the number of shares of Old Restricted Stock tendered in payment for New
Restricted Stock shall, unless the Committee provides otherwise, be subject to
the same restrictions as the Old Restricted Stock, determined immediately before
such payment.
     (c) Forfeiture. The Committee may, but need not, provide that all or any
portion of a Grantee’s Award of Restricted Stock shall be forfeited: (i) upon
the Grantee’s Termination of Employment within a specified time period after the
Grant Date, (ii) if the Company or the Grantee does not achieve specified
performance goals within a specified time period after the Grant Date and before
the Grantee’s Termination of Employment, or (iii) on such other event(s) or
circumstance(s) as the Committee deems appropriate.
     (d) Effect of Forfeiture. If a share of Restricted Stock is forfeited,
then: (i) the Grantee shall be deemed to have resold such share of Restricted
Stock to the Company at the lesser of (A) the purchase price paid by the Grantee
(such purchase price shall be deemed to be zero dollars ($0) if no purchase
price was paid) or (B) the Fair Market Value of a share of Stock on the date of
such forfeiture; (ii) the Company shall pay to the Grantee the amount determined
under clause (i) of this sentence as soon as is administratively practical; and
(iii) such share of Restricted Stock shall cease to be outstanding, and shall no
longer confer on the Grantee thereof any rights as a shareholder of the Company,
from and after the date of the Company’s tender of the payment specified in
clause (ii) of this sentence, whether or not such tender is accepted by the
Grantee.
     (e) Certificates. Any share of Restricted Stock which is subject to
forfeiture shall be held (together with a stock power executed in blank by the
Grantee if requested by the Committee) in escrow by the Secretary of the Company
until such shares become nonforfeitable or are forfeited and shall, if requested
by the Committee, bear an

7



--------------------------------------------------------------------------------



 



appropriate legend specifying that such share is non-transferable and subject to
the restrictions set forth in the Plan. If any shares of Restricted Stock become
nonforfeitable, the Company shall cause certificates for such shares to be
issued or reissued without such legend.
     9. Stock Appreciation Rights.
     (a) Grant of Stock Appreciation Rights. When granted, Stock Appreciation
Rights may, but need not, be identified with shares of Stock subject to a
specific Option, specific shares of Restricted Stock, or specific Performance
Units of the Grantee (including any Option, shares of Restricted Stock, or
Performance Units granted on or before the Grant Date of the Stock Appreciation
Rights) in a number equal to or different from the number of Stock Appreciation
Rights so granted. If Stock Appreciation Rights are identified with shares of
Stock subject to an Option, shares of Restricted Stock, or Performance Units,
then, unless otherwise provided in the applicable Award Agreement, the Grantee’s
associated Stock Appreciation Rights shall terminate upon (i) the expiration,
termination, forfeiture, or cancellation of such Option, shares of Restricted
Stock, or Performance Units, (ii) the exercise of such Option or Performance
Units, or (iii) the nonforfeitability of such shares of Restricted Stock.
     (b) Exercise of Stock Appreciation Rights. Each Stock Appreciation Right
shall be exercisable to the extent the Option with which it is identified, if
any, may be exercised, to the extent the Restricted Stock with which it is
identified, if any, is nonforfeitable, or to the extent the Performance Unit
with which it is identified, if any, may be exercised, unless otherwise provided
by the Committee. Stock Appreciation Rights shall be exercised by delivery to
the Company of written notice of intent to exercise a specific number of Stock
Appreciation Rights. Unless otherwise provided in the applicable Award
Agreement, the exercise of Stock Appreciation Rights which are identified with
shares subject to an Option, shares of Restricted Stock, or Performance Units
shall result in the cancellation or forfeiture of such Option, shares of
Restricted Stock, or Performance Units, as the case may be, to the extent of
such exercise.
     (c) Benefit for Stock Appreciation Rights. The benefit for each Stock
Appreciation Right exercised shall be equal to the difference between: (i) the
Fair Market Value of a share of Stock on the date of such exercise and (ii) an
amount equal to: (A) for any Stock Appreciation Right identified with an Option,
the Option Price of such Option, unless the Committee in the grant of the Stock
Appreciation Right specified a higher amount, or (B) for any other Stock
Appreciation Right, the Fair Market Value of a share of Stock on the Grant Date
of such Stock Appreciation Right, unless the Committee in the grant of the Stock
Appreciation Right specified a higher amount; provided that the Committee, in
its discretion, may provide that the benefit for any Stock Appreciation Right
shall not exceed a stated percentage (which may exceed 100%) of the Fair Market
Value of a share of Stock on such Grant Date. The benefit upon the exercise of a
Stock Appreciation Right shall be payable in cash, except that the Committee,
with respect to any particular exercise, may, in its discretion, pay benefits
wholly or partly in Stock.
     10. Performance Units.
     (a) Grant of Performance Units.
     (i) In connection with the grant of any Performance Unit, the Committee
shall: (A) determine performance goals (“Performance Goals”) applicable to such
grant, (B) designate a period for the measurement of the extent to which
Performance Goals are attained, which period may begin prior to the Grant Date
(the “Measuring Period”), and assign a “Performance Percentage” to each level of
attainment of Performance Goals during the Measuring Period, with the percentage
applicable to minimum attainment being zero percent (0%) and the percentage
applicable to maximum attainment (which may exceed 100%) to be determined by the
Committee from time to time.
     (ii) In establishing Performance Goals, the Committee may consider such
performance factor or factors as it deems appropriate, including share price,
revenue, net revenue, EBITDA, EBITDA before certain charges, net income, cash
flow (whether pre-tax or after tax), growth in net income or cash flow, earnings
per share, growth of earnings per share, market share, market penetration,
return on equity, return on assets, or return on capital. The Performance Goals
may include minimum and optimum objectives, a single set of objectives or
multiple sets of objectives. The Committee may, at any time, in its discretion,
modify Performance Goals in order to facilitate their attainment for any reason,
including recognition of unusual or nonrecurring events affecting the

8



--------------------------------------------------------------------------------



 



Company or a Subsidiary or changes in applicable laws, regulations or accounting
principles. If a Grantee is promoted, demoted, or transferred to a different
business unit of the Company during a performance period, the Committee may
adjust or eliminate the Performance Goals as it deems appropriate.
     (b) Benefit of Performance Units. Except as otherwise provided in
Section 13, the benefit for each Performance Unit shall be an amount equal to
the product of (i) the Fair Market Value of a Share of Stock on the Grant Date
of the Performance Unit multiplied by (ii) the Performance Percentage attained
during the Measuring Period for such Performance Unit.
     (c) Form and Timing of Payment. As soon as practicable following the
completion of the Measuring Period applicable to outstanding Performance units,
the Committee will certify in writing the extent to which the applicable
Performance Goals have been attained and the resulting final value of the Award
earned by each Grantee of Performance Units for that Measuring Period. Payment
of the benefit for a Grantee’s Performance Units shall be made by the fifteenth
(15th) day of the third (3rd) month following the end of the calendar year or
Company’s fiscal year (whichever ends later) in which the Measuring Period ends
for such Performance Units. The benefit shall be payable in cash, except that
the Committee, with respect to any particular Award of Performance Units, may,
in its discretion, pay the benefit wholly or partly in Stock. The number of
shares of Stock payable in lieu of cash shall be determined by valuing the Stock
at its Fair Market Value on the business day next preceding the date on which
such benefit is to be paid.
     (d) Termination of Employment. If a Grantee has a Termination of Employment
for any reason prior to the end of the Measuring Period with respect to an Award
of Performance Units, the Grantee shall forfeit any and all right to payment of
any benefit with respect to such Performance Units.
     11. No Employment Rights. Neither the establishment of the Plan, nor the
granting of any Award shall be construed to (i) give any Grantee the right to
remain employed by or affiliated with the Company or any of its Subsidiaries or
to any benefits not specifically provided by the Award Agreement, or (ii) in any
manner modify the right of the Company or any of its Subsidiaries to modify,
amend, or terminate this Plan or any of its employee benefit plans. No
obligation of the Company or any of its Subsidiaries as to the length of any
Grantee’s employment by or affiliation with the Company or any Subsidiary shall
be implied by the terms of the Plan, any grant of an Award hereunder or any
Award Agreement. The Company and its Subsidiaries reserve the same rights to
terminate employment of or sever its relationship with any Grantee as existed
before the Grant Date.
     12. Non-Transferability.
     (a) Except as permitted by the Committee in writing or as provided in the
applicable Award Agreement, each Award (other than Restricted Stock) granted
hereunder shall by its terms not be assignable or transferable other than by
will or the laws of descent and distribution and may be exercised, during the
Grantee’s lifetime, only by the Grantee. Each share of Restricted Stock shall be
non-transferable until such share becomes nonforfeitable.
     (b) Notwithstanding the provisions of subsection (a), a Grantee may
transfer an award through a gift or a domestic relations order, otherwise than
for value, to a Family Member (any recipient in such a transfer, an “Eligible
Transferee”). For purposes of this subsection (b), the following transactions
are not transfers for value: (i) a transfer under a domestic relations order in
settlement of marital property rights; and (ii) a transfer to an entity in which
more than fifty percent (50%) of the voting interests are owned by Family
Members (or the Grantee) in exchange for an interest in the entity. An Award
that is transferred to a Family Member shall not be transferable by such Family
Member, except for (i) a transfer to another Family Member of the original
Grantee, or (ii) a transfer by such Family Member’s will or by the laws of
descent and distribution upon the death of the Family Member.
     (c) In the event that a Grantee transfers an Award to an Eligible
Transferee under this Section 12, the Award transferred to the Eligible
Transferee must be exercised by such Eligible Transferee and, in the event of
the death of such Eligible Transferee, by such Eligible Transferee’s executor or
administrator only in the same manner, to the same extent and under the same
circumstances (including, without limitation, the time period within which the
Award must be exercised) as the Grantee or, in the event of the Grantee’s death,
the executor or administrator of the Grantee’s estate, could have exercised such
Award. The Grantee, or in the event of the Grantee’s death, the

9



--------------------------------------------------------------------------------



 



Grantee’s estate, shall remain liable for all federal, state, city and local
taxes applicable upon the exercise of an Award by an Eligible Transferee.
     13. Effects of a Change in Control. The terms and provisions of this
Section 13 shall apply upon the occurrence of a Change in Control only if the
Committee shall have determined that this Section 13 shall be applicable. The
Committee shall give written notice to the Grantees of such a determination and
the date on which such determination is made. After the occurrence of a Change
in Control following the date on which such determination is made, then:
     (a) General. Subject to Section 17 but notwithstanding Section 11 or any
other provisions of the Plan: (i) all Options, Stock Appreciation Rights, and
Performance Units granted under the Plan shall immediately be fully exercisable;
and (ii) all shares of Restricted Stock shall immediately be nonforfeitable and
freely transferable.
     (b) Benefit. The benefit, if any, payable with respect to any Performance
Unit for which the Measuring Period has not ended shall be equal to the product
of: (i) the Fair Market Value of a share of Stock on the Grant Date of the
Performance Unit multiplied successively by each of the following; (ii) a
fraction, the numerator of which is the number of months (including as a whole
month any partial month) that have elapsed since the beginning of such Measuring
Period until the date of such Change in Control, and the denominator of which is
the number of months (including as a whole month any partial month) in the
Measuring Period; and (iii) a percentage equal to the greater of (A) the target
percentage, if any, specified in the applicable Award Agreement, or (B) the
maximum percentage, if any, that would be earned under the terms of the
applicable Award Agreement assuming that such rate at which the performance
goals have been achieved as of the date of the Change in Control would continue
until the end of the Measuring Period.
     14. Notification under Section 83(b). If the Committee has not, on the
Grant Date or any later date, prohibited such Grantee from making the following
election, and a Grantee shall, in connection with the exercise of any Option, or
the grant of any share of Restricted Stock, make the election permitted under
Section 83(b) of the Code (i.e., an election to include in such Grantee’s gross
income in the year of transfer the amounts specified in Section 83(b) of the
Code), such Grantee shall notify the Company of such election within 10 days of
filing notice of the election with the Internal Revenue Service, in addition to
any filing and notification required pursuant to regulations issued under the
authority of Section 83(b) of the Code.
     15. Mandatory Withholding Taxes. Whenever under the Plan, cash or shares of
Stock are to be delivered upon exercise or payment of an Award or upon a share
of Restricted Stock becoming nonforfeitable, or any other event with respect to
rights and benefits hereunder, the Company shall be entitled to require as a
condition of delivery (i) that the Grantee remit an amount sufficient to satisfy
all federal, state and local withholding tax requirements related thereto,
(ii) the withholding of such sums from compensation otherwise due to the Grantee
or from any shares of Stock due to the Grantee under the Plan, or (iii) any
combination of the foregoing.
     16. Elective Share Withholding.
     (a) Election by Grantee. Subject to Section 16(b) and unless prohibited by
the Award Agreement, a Grantee may elect the withholding (“Share Withholding”)
by the Company of a portion of the shares of Stock otherwise deliverable to such
Grantee upon the exercise or payment of an Award or upon a share of Restricted
Stock’s becoming nonforfeitable (each a “Taxable Event”) having a Fair Market
Value equal to: (i) the minimum amount necessary to satisfy required federal,
state, or local withholding tax liability attributable to the Taxable Event; or
(ii) with the Committee’s prior approval, a greater amount, not to exceed the
estimated total amount of such Grantee’s tax liability with respect to the
Taxable Event.
     (b) Restrictions. Each Share Withholding election by a Grantee shall be
made in writing in a form acceptable to the Committee and shall be subject to
the following restrictions: (i) a Grantee’s right to make such an election shall
be subject to the Committee’s right to revoke such right at any time before the
Grantee’s election if the Committee has reserved the right to do so in the Award
Agreement; (ii) the Grantee’s election must be made before the date (the “Tax
Date”) on which the amount of tax to be withheld is determined; (iii) the
Grantee’s election shall be irrevocable by the Grantee; and (iv) in the event
that the Tax Date is deferred until six months after the delivery of Stock under
Section 83(b) of the Code, the Grantee shall receive the full amount of Stock
with respect to which

10



--------------------------------------------------------------------------------



 



the exercise occurs, but such Grantee shall be unconditionally obligated to
tender back to the Company the proper number of shares of Stock on the Tax Date.
     17. Termination of Employment.
     (a) Restricted Stock. Except as otherwise provided by the Committee on or
after the Grant Date, a Grantee’s shares of Restricted Stock that are
forfeitable shall be forfeited upon the Grantee’s Termination of Employment.
     (b) Options and Stock Appreciation Rights. If a Grantee has a Termination
of Employment for Cause, any unexercised Option or Stock Appreciation Right
shall terminate upon the Grantee’s Termination of Employment. If the Grantee has
a Termination of Employment for any reason other than Cause, then any
unexercised Option or Stock Appreciation Right, to the extent exercisable on the
date of the Grantee’s Termination of Employment, may be exercised in whole or in
part, not later than the later of (A) the 180th day following the date of the
Grantee’s Termination of Employment or (B) the 30th day following the last day
for which the Grantee is entitled to severance payments under the Company’s or
any Subsidiary’s personnel policies, except that (i) if the Grantee’s
Termination of Employment is caused by the death of the Grantee, then any
unexercised Option or Stock Appreciation Right shall vest on the date of the
Grantee’s death, and may be exercised, in whole or in part, at any time within
one year after the Grantee’s death by the Grantee’s personal representative or
by the person to whom the Option or Stock Appreciation Right is transferred by
will or the applicable laws of descent and distribution; (ii) if the Grantee’s
Termination of Employment is on account of the Disability of the Grantee, then
any unexercised Option or Stock Appreciation Right shall vest on the date of the
Termination of Employment and may be exercised, in whole or in part, as if such
Termination of Employment had not occurred; provided that, if the Grantee dies
after such Termination of Employment, such Option or Stock Appreciation Right
may be exercised, to the extent exercisable on the date of the Grantee’s death,
by the deceased Grantee’s personal representative or by the person to whom the
Option or Stock Appreciation Right is transferred by will or the applicable laws
of descent and distribution within one year after the Grantee’s death, and
(iii) if the Grantee’s Termination of Employment results from a sale of the
station, magazine or other property at which the Grantee is employed or to which
the Grantee provides services, then any unvested Option that was scheduled to
vest within one year after the Termination of Employment shall vest on the date
of such Termination of Employment.
     (c) Exceptions at the Discretion of the Committee. If the Grantee has a
Termination of Employment for any reason other than Cause, the Committee may
provide on or after the Grant Date (including after a Grantee’s Termination of
Employment, but before the expiration of the term specified in the applicable
Award Agreement) for one or more of the following: (i) that any unexercised
Option or Stock Appreciation Right, to the extent exercisable on the date of
such Termination of Employment, may be exercised, in whole or in part, at any
time within a period specified by the Committee after the date of such
Termination of Employment; (ii) that any Option or Stock Appreciation Right that
is not exercisable on or before the date of such Termination of Employment
(A) will continue to become exercisable, as if such Termination of Employment
had not occurred, after such date for a period specified by the Committee and
(B) to the extent such Option or Stock Appreciation Right has become exercisable
during such period, may be exercised, in whole or in part, at or before the end
of such period; (iii) that any share of Restricted Stock that has not become
nonforfeitable on or before the date of such Termination of Employment may
become nonforfeitable as if such Termination of Employment had not occurred
after such date for a period specified by the Committee; or (iv) that if the
Grantee dies after such Termination of Employment and before the expiration of
the period specified under clause (i) or (ii) of this Section 17(c), such Option
or Stock Appreciation Right may be exercised by the deceased Grantee’s personal
representative or by the person to whom the Option or Stock Appreciation Right
is transferred by will or the applicable laws of descent and distribution within
the specified period after the Grantee’s Termination of Employment, or, if
later, within 180 days after the Grantee’s death; provided that if such rights
are granted, the Committee may thereafter take actions to limit such rights, but
only if such limitation is consented to by the Grantee.
     (d) Maximum Extension. Notwithstanding the foregoing, no Award shall be
exercisable beyond the lesser of ten (10) years from the Grant Date or the
maximum term permitted under the original Award Agreement.
     18. Substituted Awards. If the Committee cancels any Award (granted under
this Plan, any prior equity incentive plan(s) of the Company, or any plan of any
entity acquired by the Company or any of its Subsidiaries), and a new Award is
substituted for the canceled Award, then the Committee may, in its discretion,
determine the terms

11



--------------------------------------------------------------------------------



 



and conditions of the new Award,; provided that (i) the new Award shall not
contain any terms or conditions that would cause the Award to constitute
deferred compensation under Code Section 409A, and (ii) no Award shall be
canceled without the consent of the Grantee if the terms and conditions of the
new Award to be substituted are not at least as favorable as the terms and
conditions of the Award to be canceled.
     19. Securities Law Matters.
     (a) Legend and Investment Representation. If the Committee deems necessary
to comply with the Securities Act of 1933, or any rules, regulations or other
requirements of the SEC or any stock exchange or automated quotation system, the
Committee may require a written investment intent representation by the Grantee
and may require that a restrictive legend be affixed to certificates for shares
of Stock, or that the Stock be subject to such stock transfer orders and other
restrictions as the Committee may deem necessary or advisable.
     (b) Postponement by Committee. If based upon the opinion of counsel for the
Company, the Committee determines that the exercise or nonforfeitability of, or
delivery of benefits pursuant to, any Award would violate any applicable
provision of (i) federal or state securities law or (ii) the listing
requirements of any national securities exchange or the requirements of any
automated quotation system on which are listed or quoted any of the Company’s
equity securities, then the Committee may postpone any such exercise,
nonforfeitability or delivery, as the case may be, but the Company shall use
reasonable and good faith efforts to cause such exercise, nonforfeitability or
delivery to comply with all such provisions at the earliest practicable date.
The Committee’s authority under this Section 19(b) shall expire on the date of
the first Change in Control to which Section 13 applies.
     (c) No Obligation to Register or List. The Company shall be under no
obligation to register the Stock with the SEC or to effect compliance with the
registration, qualification or listing requirements of any state securities
laws, stock exchange or automated quotation system, and the Company shall have
no liability for any inability or failure to do so.
     20. Funding. Benefits payable under the Plan to any person shall be paid
directly by the Company. The Company shall not be required to fund, or otherwise
segregate assets to be used for payment of, benefits under the Plan.
     21. Rights as a Shareholder. A Grantee shall not, by reason of any Award
(other than Restricted Stock) have any right as a shareholder of the Company
with respect to the shares of Stock which may be deliverable upon exercise or
payment of such Award until such shares have been delivered to such Grantee.
Shares of Restricted Stock held by a Grantee or held in escrow by the Company or
by an agent of the Company shall confer on the Grantee all rights of a
shareholder of the Company, except as otherwise provided in the Plan. The
Committee, in its discretion, at the time of grant of Restricted Stock, may
permit or require the payment of cash dividends thereon to be deferred and, if
the Committee so determines, reinvested in additional Restricted Stock to the
extent shares are available under Section 3, or otherwise reinvested. Stock
dividends and deferred cash dividends issued with respect to Restricted Stock
shall be treated as additional shares of Restricted Stock that are subject to
the same restrictions and other terms as apply to the shares with respect to
which such dividends are issued. The Committee may, in its discretion, provide
for crediting to and payment of interest on deferred cash dividends.
     22. Escrow; Pledge of Shares. To enforce any restrictions on a Grantee’s
Stock, the Committee may require the Grantee to deposit all certificates
representing such Stock, together with stock powers or other instruments of
transfer approved by the Committee, appropriately endorsed in blank, with the
Company or an agent designated by the Company to hold in escrow until such
restrictions have lapsed or terminated, and the Committee may cause a legend or
legends referencing such restrictions to be placed on the certificates.
     23. Nature of Payments. Unless otherwise determined by the Committee, any
and all grants, payments of cash, or deliveries of shares of Stock hereunder
shall constitute special incentive payments to the Grantee and shall not be
taken into account in computing the amount of salary or compensation of the
Grantee for the purposes of determining any pension, retirement, death or other
benefits under (i) any pension, retirement, profit-sharing, bonus, life
insurance or other employee benefit plan of the Company or any of its
Subsidiaries, or (ii) any agreement between the Company or any Subsidiary, on
the one hand, and the Grantee, on the other hand, except as such plan or
agreement shall otherwise expressly provide.

12



--------------------------------------------------------------------------------



 



     24. Non-Uniform Determinations. The Committee’s determinations under the
Plan need not be uniform and may be made by the Committee selectively among
persons who receive, or are eligible to receive, Awards (whether or not such
persons are similarly situated). Without limiting the generality of the
foregoing, the Committee shall be entitled, among other things, to make
non-uniform and selective determinations and to enter into non-uniform and
selective Award Agreements as to (i) the identity of the Grantees, (ii) the
terms and provisions of Awards, and (iii) the treatment, under Section 17, of
Terminations of Employment. Notwithstanding the foregoing, the Committee’s
interpretation of Plan provisions shall be uniform as to similarly situated
Grantees.
     25. Adjustments. The Committee shall make equitable adjustment of: (i) the
aggregate numbers of shares of Stock, shares of Restricted Stock and Stock
Appreciation Rights, available under Sections 3(a) and 3(b), (ii) the number of
shares of Stock or shares of Restricted Stock covered by an Award, (iii) the
Option Price, (iv) the Fair Market Value of Stock to be used to determine the
amount of the benefit payable upon exercise of Stock Appreciation Rights or
Performance Units, and (v) all other matters relating to the Plan and any
Awards, including the type of securities or property, if any, to be paid in
connection with any Award, all in such manner as may be determined by the
Committee in its discretion in order to prevent dilution or enlargement of the
rights of any Grantee pursuant to any Award under the Plan, to reflect a stock
dividend, stock split, reverse stock split, share combination, recapitalization,
reclassification, merger, consolidation, asset spin-off, reorganization, or
similar event of or by the Company.
     26. Adoption and Shareholder Approval. The Plan shall be approved or
ratified by the shareholders of the Company (excluding holders of Stock issued
pursuant to this Plan), consistent with applicable laws, including but not
limited to Section 162(m)(4)(C) (ii) of the Code, within 12 months before or
after the Effective Date. Upon the Effective Date, Awards may be granted
pursuant to the Plan; provided, however, that: (i) no Option may be exercised
prior to initial shareholder approval of the Plan; (ii) no Option granted
pursuant to an increase in the number of shares of Stock approved by the Board
shall be exercised prior to the time such increase has been approved by the
shareholders of the Company; and (iii) in the event that shareholder approval is
not obtained within the time period provided herein, all Awards granted
hereunder shall be canceled, any Stock issued pursuant to any Award shall be
canceled and any purchase of Stock hereunder shall be rescinded.
     27. Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board, the submission of the Plan to the shareholders of the Company for
approval, nor any provision of the Plan shall be construed as creating any
limitations on the power of the Board or the Committee to adopt such additional
compensation arrangements as it may deem desirable, including the granting of
stock options and bonuses otherwise than under the Plan, and such arrangements
may be either generally applicable or applicable only in specific cases.
     28. Amendment and Termination of the Plan. Subject to any applicable
shareholder approval requirements of applicable law or the rules of any national
securities exchange, stock market or automated quotation service on which the
Stock is listed or quoted, the Plan may be amended by the Board at any time and
in any respect, except that there shall be no amendment to permit option
repricing without shareholder approval. The Plan may also be terminated at any
time by the Board and shall terminate automatically on the tenth anniversary of
the Effective Date unless earlier terminated by the Board. No amendment or
termination of this Plan shall adversely affect any Award granted prior to the
date of such amendment or termination without the written consent of the
Grantee.
     29. Weekends and Holidays. Unless this Section prevents an Option designed
to qualify as an Incentive Stock Option under Section 422 of the Code from
qualifying as an Incentive Stock Option under Section 422 of the Code or
prevents an Award designed to qualify as performance-based compensation under
Section 162(m) of the Code from qualifying as performance-based compensation
under Section 162(m) of the Code, if any day on which action under the Plan must
be taken falls on a Saturday, Sunday or holiday recognized as an official
holiday of the Company, such action may be taken on the next succeeding day not
a Saturday, Sunday or holiday.
     30. Foreign Grantees. Without amending the Plan, Awards may be granted to
Grantees who are foreign nationals or employed outside the United States or
both, on such terms and conditions different from those specified in the Plan as
may, in the judgment of the Committee, be necessary or desirable to further the
purposes of the Plan.

13



--------------------------------------------------------------------------------



 



     31. Interpretation under Section 162(m). Notwithstanding any provision of
the Plan to the contrary, the Plan is intended to give the Committee the
authority to grant Awards hereunder that qualify as performance-based
compensation under Code Section 162(m)(4)(C) and that do not so qualify. Every
provision of the Plan shall be administered, interpreted and construed to carry
out such intention and any provision that cannot be so administered, interpreted
and construed shall to that extent be disregarded; and any provision of the Plan
that would prevent an Award that the Committee intends to qualify as
performance-based pay under Code Section 162(m)(4)(C) from so qualifying shall
be administered, interpreted and construed to carry out such intent and any
provision that cannot be so administered, interpreted and construed shall to
that extent be disregarded.
     32. Applicable Law. The validity, construction, interpretation and
administration of the Plan and of any determinations or decisions made
thereunder, and the rights of all persons having or claiming to have any
interest therein or thereunder, shall be governed by, and determined exclusively
in accordance with, the laws of the State of Indiana, but without giving effect
to the principles of conflicts of laws thereof. Without limiting the generality
of the foregoing, the period within which any action arising under or in
connection with the Plan must be commenced shall be governed by the laws of the
State of Indiana, without giving effect to the principles of conflicts of laws
thereof, irrespective of the place where the act or omission complained of took
place and of the residence of any party to such action and irrespective of the
place where the action may be brought.
     33. Construction. The use of the masculine gender shall also include within
its meaning the feminine. The use of the singular shall include within its
meaning the plural and vice versa.
     34. Code Section 409A. All Awards under the Plan are intended to be exempt
from the provisions of Code Section 409A, either under Treas. Reg.
§1.409A-1(b)(4), in the case of Performance Units, or under Treas. Reg.
1.409A-1(b)(5), in the case of all other Awards. Every provision of the Plan
shall be administered, interpreted, and construed to carry out such intention,
and any provision that cannot be so administered, interpreted, and construed
shall to that extent be disregarded. In the event that, notwithstanding such
intent, an Award granted hereunder constitutes “deferred compensation” within
the meaning of Code Section 409A, then, notwithstanding any other provision of
the Plan or the applicable Award Agreement, (i) any amount that is payable under
such Award on account of separation from service to a “specified employee,” as
defined in Code Section 409A(a)(2)(B)(i), will not be paid earlier than the date
that is six (6) month’s following the specified employee’s separation from
service; (ii) the determination of which individuals are “specified employees”
will be made in accordance with such rules and practices, consistent with Code
Section 409A and interpretive regulations, as are established from time to time
by the Board of Directors, or its designee, in its discretion (iii) the Grantee
will not be treated as having terminated employment or service until that
individual has incurred a separation from service within the meaning of Code
Section 409A; (iv) no event will be treated as a Change in Control with respect
to that Award unless it constitutes a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, within the meaning of Code Section 409A(a)(2)(A)(v);
(v) no acceleration of payment will be permitted with respect to the Award; and
(vi) to the extent any other terms of the Plan or the applicable Award Agreement
would subject the Grantee to gross income inclusion, interest, or additional tax
pursuant to Code Section 409A, those terms are to that extent superseded by, and
shall be adjusted to the minimum extent necessary to satisfy, the applicable
Code Section 409A standards.

14